IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
GOLD AND SILVER REALTY 1, LLC,

               Appellant,

 v.                                                   Case No. 5D15-4507

DEUTSCHE BANK NATIONAL TRUST COMPANY,
AS TRUSTEE FOR HSI AASSET SECURITIZATION
CORPORATION TRUST 2006-HE1, MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2006-HE1,
ET AL.,

           Appellees.
________________________________/

Opinion filed August 8, 2017

Appeal from the Circuit Court
for Orange County,
Margaret H. Schreiber, Judge.

Enrique Nieves III, of King, Nieves & Zacks, PLLC,
West Palm Beach, for Appellant.

Shawn Taylor, of Deluca Law Group, PLLC, Fort
Lauderdale, for Appellee, Deutsche Bank National
Trust Company, as Trustee for HSI Aasset
Securitization Corporation Trust 2006-HE1, Mortgage
Pass-Through Certificates, Series 2006-HE1.

No Appearance for Other Appellees.


PER CURIAM.

         AFFIRMED. See Irwin v. Grogan-Cole, 590 So. 2d 1102, 1104 (Fla. 5th DCA

1991).

PALMER, ORFINGER and LAMBERT, JJ., concur.